         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 1 of 24



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                       )
 UNITED STATES OF AMERICA                              )
                                                       )
 v.                                                    )
                                                       )       Criminal No. 20-cr-10111-RWZ
 CHARLES LIEBER,                                       )
                                                       )
         Defendant.                                    )
                                                       )

    GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO COMPEL
PRODUCTION OF MATERIALS CONCERNING DOJ’S “CHINA INITIATIVE” AND THE
  “THOUSAND TALENTS PROGRAM” AND TO INSPECT GRAND JURY MINUTES

       Ignoring well-established precedent, the defendant, Charles Lieber, seeks to compel the

broad production of unspecified “materials concerning the Department of Justice’s China Initiative,”

materials concerning China’s “Thousand Talents Plan,” and transcripts of proceedings that occurred

before the Grand Jury. The defendant’s motion is without merit and should be denied.

       To the extent any of the China-related materials the defendant seeks even exist, he has failed

to establish that they are discoverable under Rule 16 of Federal Rules of Criminal Procedure, the

Local Rules, or any other relevant authority. Whatever scant relevance they might have, the

defendant has not established that the materials he seeks — information from cases and

investigations that have nothing to do with Lieber or the allegations in this case — are material to

his defense. In addition, the defendant’s requests are, at least in part, directed at agencies that did

not formally participate in the investigation of the defendant. Thus, this information (if it exists) is

not in the government’s possession, custody or control.

       The defendant’s request for grand jury minutes is equally flawed. In an attempt to dress up

his meritless claim that misconduct might have occurred before the grand jury, the defendant

constructs a dishonest narrative to suggest that the government falsely accused him in public
         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 2 of 24



statements of being a spy engaged in espionage and theft of trade secrets. But the government did

no such thing, as is revealed by an accurate and complete assessment of the public statements made

about this case, and the China Initiative generally, by the U.S. Attorney and others. Because the

defendant’s request is based only on speculation, he fails to overcome the presumption of regularity

in grand jury proceedings, or establish a particularized need for the grand jury minutes.

                                          BACKGROUND

       The defendant was arrested on January 28, 2020 and charged by criminal complaint with two

counts of making false statements. Specifically, he was charged with making false statements to the

Department of Defense (in particular, agents from the Defense Criminal Investigative Service) and

the National Institutes of Health (“NIH”) concerning his past affilliation with Wuhan University of

Technology (“WUT”) and China’s Thousand Talents Plan. The defendant’s arrest was the product

of a criminal investigation conducted by the U.S. Attorney’s Office for the District of Massachusetts

(“USAO”), and agents from the Federal Bureau of Investigation (“FBI”), the Defense Criminal

Investigative Service (“DCIS”), the Air Force Office of Special Investigations (“AFOSI”), and the

Department of Health and Human Services’ Office of Inspector General (“OIG”). As described in

the Complaint, the Thousand Talents Plan is one of several Chinese talent recruitment plans

“designed by the Chinese Government to attract, recruit, and cultivate high-level scientific talent in

furtherance of China’s scientific development, economic prosperity, and national security.” Docket

No. 1 at ¶ 10. Talent program participants, like Lieber, often receive “salaries, research funding, lab

space, honorary titles, and other incentives” for their work. Id.

       On the day of Lieber’s arrest, the USAO also announced in both a press release and a press

conference charges against two Chinese nationals for acting as an unregistered agent of the Chinese

government and attempting to smuggle vials containing biological research from the United States



                                                  2
         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 3 of 24



to China, respectively. See Jan. 28, 2020 USAO Press Release, available at https://www.justice.gov/

usao-ma/pr/harvard-university-professor-and-two-chinese-nationals-charged-three-separate-china.

Those two cases, and the case against Lieber, were described as “part of the Department of Justice’s

China Initiative.” 1 Id. According to the USAO’s January 28th press release and the Department of

Justice itself, the China Initiative “reflects the strategic priority of countering Chinese national

security threats and reinforces the President’s overall national security strategy.” Id.; see also

INFORMATION      ABOUT    THE    DEPARTMENT      OF    JUSTICE’S CHINA INITIATIVE, available at

https://www.justice.gov/opa/information-about-department-justice-s-china-initiative-and-

compilation-china-related. In addition to describing the allegations against Lieber and the other two

cases during the January 28th press conference, the U.S. Attorney for the District of Massachusetts,

Andrew Lelling, and the Special Agent in Charge of the FBI’s Boston Field Office commented

generally on the national security threat posed by China and some of the reasons for the Department

of Justice’s China Initiative.

       A grand jury returned an indictment against Lieber on June 9, 2020 charging him with two

counts of making false statements. See Docket No. 26. A Superseding Indictment was later returned

charging Lieber with additional crimes, namely subscribing to false income tax returns and failing

to report his interest in a Chinese bank account to the Internal Revenue Service (“IRS”). See Docket

No. 35. Since even before he was indicted, in accordance with Rule 16 of the Federal Rules of

Criminal Procedure (“Rule 16”), the Local Rules, and Brady and its progeny, the government has

produced extensive discovery to the defendant, including materials from each agency that

participated in the criminal investigation resulting in the charges set forth in the Superseding



1
 The other two cases announced on January 28, 2020, were United States v. Ye, 20-cr-10021-PBS, and United
states v. Zheng, 20-cr-10015-DJC.


                                                   3
          Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 4 of 24



Indictment. Those materials include, but are not limited to: the complete contents of Dr. Lieber’s

personal electronic devices seized by investigators (one of which contained all of Dr. Lieber’s

Harvard University emails); a recording of Dr. Lieber’s post-arrest interview; search warrants and

search warrant photos; documents concerning federal research grants involving Lieber; tax, bank

and travel records; and thousands of pages of records obtained from Harvard University, including

hundreds of emails involving Lieber and various representatives of WUT.

        By letter, the defendant submitted extensive discovery requests to the government on May

29, 2020 (before the original indictment) and September 18, 2020 (after the superseding indictment),

to which the government respond in turn. See Docket No. 56 at Exhibits 1-4. Unsatisfied with the

government’s responses, the defendant filed the instant motion to compel the production certain

discovery. See Docket Nos. 55 and 56. The defendant seeks the production of “materials concerning

the China Initiative,” 2 “all Thousand Talent contracts and agreements, and any correspondence,

recordings, seals, signatures, certificates, confirmations, receipts or other materials indicative of

‘participation’ in the Thousand Talents Program,” and grand jury minutes. See Docket No. 56

(hereafter “Def. Mem.”) at 1. As to the first two categories of documents, the defendant claims that

the government’s discovery obligations extend to the entities that make up the so-called “China

Initiative Task Force,” which the defendant says “includes, but is not limited to, the Department of

Justice, various U.S. Attorneys’ Offices, the FBI, the U.S. Department of Health and Human



2
  For the reasons described below, the government views the defendant’s request for “materials concerning
the China Initiative” not as a request for particular documents, but rather as an attempt by the defendant to
expand the government’s discovery obligations under Rule 16 and Brady to certain specified government
agencies. See infra p.10, n.2. However, to the extent the defendant intended this to be a request for particular
documents, it should be rejected. For starters, this request is impossibly broad – far too broad for the
government to even begin to identify responsive documents. Second, the defendant has not established why
or how “China Initiative materials” are discoverable, or that the documents he seeks are even in the
government’s possession.


                                                       4
         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 5 of 24



Services (“HHS”), U.S. Department of Commerce, and U.S. Customs and Border Protection and the

U.S. Intelligence Community” and NIH. See Def. Mem. at 3-4; id. at Exhibit 1, p.3. For the reasons

described in detail below, the Court should deny the defendant’s motion.

                                         RELEVANT LAW

   I.      The Government’s Discovery Obligations

        The government’s discovery obligations in a criminal action are not limitless. In United

States v. Bulger, 2013 WL 2146202, at *1 (D. Mass. May 14, 2013), District Court Judge Casper

provided a succinct description of the government’s discovery obligation:

        [The defendant’s] right to discovery from the government originates from specific
        sources: his constitutional right to exculpatory evidence under Brady v. Maryland,
        Giglio v. United States, Fed. R. Crim. P. 16 and the Jencks Act, 18 U.S.C. § 3500.
        Brady and Giglio entitle criminal defendants to exculpatory evidence that is material
        to guilt or innocence. Fed. R. Crim. P. 16(a)(1)(E)(i) states that "[u]pon a defendant's
        request, the government must permit the defendant to inspect and to copy . . .
        documents . . . if the item is within the government's possession, custody, or control
        and the item is material to preparing the defense." The Jencks Act requires the
        government to produce prior statements of government witnesses where such
        statements relate to the subject matter to which the witness has testified on direct
        examination.

Id. (citations omitted). A “defendant’s right to discover exculpatory evidence … does not include

the unsupervised right to search through the [government’s] files.” Pennsylvania v. Ritchie, 480

U.S. 39, 59 (1987). Similarly, the Constitution “does not grant criminal defendants the right to

embark on a ‘broad or blind fishing expedition among documents possessed by the Government.’”

United States v. Mayes, 917 F.2d 457, 461 (10th Cir. 1990) (quoting Jencks v. United States, 353

U.S. 657, 667 (1957)); see also United States v. Caro-Muniz, 406 F.3d 22, 29-30 (1st Cir. 2005)

(defendant’s discovery request for all previously undisclosed recordings of informant witness in

possession of government that may contain evidence that exculpates defendant constituted

impermissible fishing expedition).



                                                   5
          Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 6 of 24



         Rule 16(a)(1)(E) of the Federal Rules of Criminal Procedure states, in pertinent part, that the

government, upon request, “must permit the defendant to inspect and to copy or photograph books,

papers, documents, data, photographs, tangible objects … or copies or portions of any of these items,

if the item is within the government's possession, custody, or control” provided the item is “material

to preparing the defense.”      The defendant bears the burden of demonstrating that requested

information is material to his defense. See United States v. Carrasquillo-Plaza, 873 F.2d 10, 12-13

(1st Cir. 1989); United States v. Thuna, 786 F.2d 437, 443-44 (1st Cir. 1986). In order to establish

materiality, “the requested information must have more than an abstract relationship to the issue

presented; there must be some indication that the requested discovery will have a significant effect

on the defense.” United States v. Bulger, 928 F. Supp. 2d 305, 324 (D. Mass. 2013); see also United

States v. Maniktala, 934 F.2d 25, 28 (2d Cir. 1991) (“There must be some indication that the pretrial

disclosure of the disputed evidence would enable the defendant significantly to alter the quantum of

proof in his favor. (internal quotations omitted)); United States v. Caro, 597 F.3d 608, 621 (4th Cir.

2010) (“[E]vidence is material as long as there is a strong indication that it will play an important

role in uncovering admissible evidence, aiding witness preparation, corroborating testimony, or

assisting impeachment or rebuttal.” (citation omitted)). Accordingly, and consistent with the well-

establish principle that the defendant’s right to discovery is not limitless, courts in this district have

refused to construe the government’s obligations under Rule 16(a)(1)(E) broadly and have rejected

blanket discovery requests containing conclusory arguments of materiality. See, e.g., Carrasquillo-

Plaza, 873 F.2d at 12-13; United States v. Tsarnaev, 2013 WL 6196279, *3-4 (D. Mass. Nov. 27,

2013).

         Not only must the requested evidence be material to the defense in order to be discoverable

under Rule 16(a)(1)(E), but it must also be in the government’s possession, custody or control. Just



                                                    6
         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 7 of 24



as courts have placed limits on the definition of materiality for purposes of Rule 16(a)(1)(E), so too

have courts limited the prosecutor’s obligation to search for discoverable or potentially discoverable

information. To begin with, “the question of whether evidence is in the government’s ‘possession,

custody, or control’ has been approached the same way in the Brady and Rule 16 contexts by courts

in the First Circuit.” United States v. O’Brien, 2013 WL 1057929, at *4 (D. Mass. 2013) (citing

United States v. Hall, 434 F.3d 42, 55 (1st Cir. 2006) (importing the phrase “possession, custody, or

control” into a Brady analysis) and United States v. Cameron, 672 F. Supp. 2d 133, 138–39 (D. Me.

2009) (finding Rule 16 did not obligate government to obtain from internet company evidence

requested by the defendant, where criminal prosecution was initiated following referral by company

and where the government had requested, received, and disclosed other information from

company)). Accordingly, the government’s discovery obligations under Rule 16 have repeatedly

been found to extend only to members of the “prosecution team.” See United States v. Bender, 304

F.3d 161, 164 (1st Cir. 2002) (limiting government’s discovery obligation to members of the

“prosecution team”); Josleyn, 206 F.3d 144, 153-54 (1st Cir. 2000) (finding that private party who

cooperated with the government’s investigation was not part of the “prosecuting team” for purposes

of Rule 16); United States v. Cadden, 2015 WL 13683814, at *3 (D. Mass. 2015) (“Courts have

generally held that documents are within the government's possession, custody or control if they are

within the possession of a member of the prosecutorial team.”).

       Courts in this jurisdiction and elsewhere have construed the term “prosecution team” to mean

those entities “formally participating in the investigation of the charged offenses.” O’Brien, 2013

WL 1057929, at *4; see also Kyles v. Whitley, 514 U.S. 419, 437–38 (1995) (“[T]he individual

prosecutor has a duty to learn any favorable evidence known to others acting on the government's

behalf in the case, including the police.”); United States v. Avellino, 136 F.3d 249, 255–56 (2d Cir.



                                                  7
          Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 8 of 24



1998) (“[T]he imposition of an unlimited duty on a prosecutor to inquire of other offices not working

with the prosecutor's office on the case … would inappropriately require us to adopt a monolithic

view of government that would condemn the prosecution of criminal cases to a state of paralysis.”

(internal quotations omitted)); Cadden, 2015 WL 13683814, at *3 (“The prosecution [team] …

includes police officers, federal agents, and other investigatory personnel who participated in the

investigation and prosecution of the instant case.”). This is, of course, consistent with this district’s

Local Rules of Court, which reflects that the government’s discovery obligations extend only to

“federal, state, and local law enforcement agencies formally participating in the criminal

investigation that resulted in the case” being prosecuted. See Local Rule 116.8.

         “Whether a state or another federal agency may be considered part of a federal prosecution

team depends upon the level of involvement between the United States Attorney’s Office and the

state or agency which holds the alleged … material.” United States v. Ramos-Cartagena, 9 F. Supp.

2d 88, 91 (D. P.R. 1998). “The inquiry is not whether the United States Attorney’s Office physically

possesses the discovery material; the inquiry is the extent to which there was a ‘joint investigation’

with another agency.” Id. (citations omitted); see also Cadden, 2015 WL 13683814, at *3 (applying

standards set forth in Ramos-Cartagena to defendant’s request for discovery from regulatory

agencies).

   II.       Grand Jury Secrecy and the Disclosure of Grand Jury Minutes

         Grand jury secrecy is an integral part of federal criminal law. See Douglas Oil Co. v. Petrol

Stops N.W., 441 U.S. 211, 218 (1979) (“We have consistently recognized that the proper functioning

of our grand jury system depends upon the secrecy of grand jury proceedings.”); United States v.

Procter & Gamble, Co., 356 U.S. 677, 681 (1958) (“[W]e start with the long-established policy that

maintains the secrecy of the grand jury proceedings in the federal courts.”). Although the reasons



                                                   8
             Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 9 of 24



for grand jury secrecy are “varied,” one critical reason is to “encourage all witnesses to step forward

and testify freely without fear of retaliation” and “to insure the utmost freedom to the grand jury in

its deliberations.” Procter & Gamble, 356 U.S. at 681 n.6 (internal citations omitted). The need for

such secrecy remains even after grand jury proceedings have ended. United States v. McMahon,

938 F.2d 1501, 1504 (1st Cir. 1991) (“The Supreme Court has repeatedly recognized the importance

of secrecy in grand jury proceedings, even after, as in this case, the grand jury has concluded its

function.”) (citing Douglas Oil, 441 U.S. at 222); see also Illinois v. Abbott & Assocs., Inc., 460 U.S.

557, 567 (1983) (“Even after the conclusion of a particular grand jury’s investigation, continued

secrecy protects the reputations of the innocent and safeguards witnesses from possible retaliation

… [and] may be necessary to encourage persons to testify fully and freely before future grand

juries.”).

        Grand jury secrecy is not absolute, however, and Rule 6(e) of the Federal Rules of Criminal

Procedure sets forth circumstances in which a court may order the disclosure of grand jury minutes.

Among them, Rule 6(e)(3)(E)(ii) provides that a “court may authorize disclosure … of a grand jury

matter … at the request of a defendant who shows that a ground may exist to dismiss the indictment

because of a matter that occurred before the grand jury[.]” Under this exception, the court has

discretion to pierce grand jury secrecy and authorize disclosure, but only upon a showing by the

defendant of a “particularized need” for the material, “that is that 1) the material sought is needed to

avoid a possible injustice in another judicial proceeding, 2) the need for disclosure outweighs the

need for continued secrecy and 3) the request is structured to cover only what is needed.” United

States v. George, 839 F. Supp. 2d 430, 437 (D. Mass. 2012) (citing Douglas Oil, 441 U.S. at 222),

aff'd on other grounds, 761 F.3d 42 (1st Cir. 2014); see also United States v. Matos-Luchi, 529 F.

Supp. 2d 294, 295 (D.P.R. 2007) (“The Supreme Court has consistently held that Rule 6(e) requires



                                                   9
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 10 of 24



a strong showing of “particularized need” for grand jury material before any disclosure will be

permitted.”).

        The heavy burden of showing a particularized need “rests squarely on the defendant,” United

States v. Capozzi, 486 F.3d 711, 727 (1st Cir. 2007), and the demanding standard cannot be satisfied

by the mere speculation that something improper might have occurred, George, 839 F. Supp. 2d at

437 (noting that Rule 6(e)(3)(E) “is not an invitation to engage in fishing expeditions for misconduct

in grand jury proceedings when there are no grounds to believe that any wrongdoing or abuse has

occurred”) (internal citation omitted); United States v. Rodriguez–Torres, 570 F. Supp. 2d 237, 242

(D.P.R. 2008) (“A defendant's particularized need must be based on more than mere speculation”

and the defendant’s “burden cannot be satisfied with conclusory or speculative allegations of

misconduct”). To the contrary, the Supreme Court has stated that “[a]n indictment returned by a

legally constituted and unbiased grand jury, like an information drawn by the prosecutor, if valid on

its face, is enough to call for trial of the charge on the merits. The Fifth Amendment requires nothing

more.” United States v. Costello, 350 U.S. 359, 363 (1956). Consistent with this principle, a

“presumption of regularity” attaches to grand jury proceedings. See United States v. Thomas, 736

F.3d 54, 61 (1st Cir. 2013) (quoting In re Lopreato, 511 F.2d 1150, 1152 (1st Cir. 1975)); United

States v. Flemmi, 245 F.3d 24, 28 (1st Cir. 2001) (“[A] party asserting a claim of grand jury abuse

must shoulder a heavy burden” to overcome the presumption of regularity).

                                      LEGAL ARGUMENT

   I.      Materials Concerning the China Initiative, Including Other Thousand Talent
           Program Agreements, are not Discoverable Under Rule 16(a)(1)(E).

        The defendant’s motion appears to make two distinct requests for China-related materials.

First, the defendant asks the Court to order the government to produce so-called “materials

concerning the China Initiative.” Def. Mem. at 1. Although he does not say what these “materials”

                                                  10
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 11 of 24



are, the defendant argues that they are somehow “critical to prove that Dr. Lieber’s conduct was not

criminal.” 3 Id. Second, the defendant requests “copies of all Thousand Talent Program agreements”

(not just Lieber’s agreement), including “any correspondence, recordings, seals, signatures,

certificates, confirmations, receipts or other materials indicative of ‘participation’ in the Thousand

Talents Program,” arguing that such items are material to his defense. Id. According to the

defendant, the government’s obligation to search for these materials extends to the whole of the U.S

Department of Justice (DOJ), every U.S. Attorney’s Office in the United States, and the entirety of

the FBI, HHS (to include NIH), the U.S. Department of Commerce (“DOC”), U.S. Customs and

Border Protection (“CBP”), and the U.S. Intelligence Community (“IC”). Id. at 3, 11.

        The defendant’s requests fall short for two reasons. First, the defendant has not shown that

items he’s seeking — “materials concerning the China Initiative,” “copies of all Thousand Talents

Program agreements,” and other related items — are material to his defense. His claim that these

items “will shed light on what it means to ‘participate’ in the Thousand Talents Program” is precisely

the type of blanket claim of materiality that courts in this district have routinely rejected. Second,

the court must deny the defendant’s discovery request because he seeks information from individuals

and entities that did not formally participate in the investigation of the defendant. To the extent the

materials even exist, they are not within the government’s possession, custody or control.


3
   Elsewhere in his motion, the defendant requests “China Initiative Task Force materials.” Def Mem. at 9.
The government interprets this request, and the defendant’s request for “materials concerning the China
Initiative” as one and the same. In light the defendant’s May 28, 2020 and September 19, 2020 discovery
letters – Exhibits 1 and 3 to his memorandum of law – the government construes this not as a request for
specific documents, but rather as an attempt to expand the scope of the government’s overall discovery
obligations to the entities that, he says, comprise the DOJ’s China Initiative “Task Force,” including “the
Department of Justice, various U.S. Attorney’s Office, the FBI, the U.S. Department of Health and Human
Services, U.S. Department of Commerce, and U.S. Customs and Border Protection, in addition to the U.S.
Intelligence Community” and the National Institutes of Health. See, e.g., Defendant’s May 28, 2020
Discovery Letter at 3. The government addresses this flawed argument – that is, the defendant’s attempt to
improperly enlarge the government’s discovery obligations – below beginning on page 15.


                                                    11
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 12 of 24



       A.      The defendant has not shown that Talent Program agreements from unrelated
               cases and investigations are material to his defense.

       The defendant seeks “copies of all Thousand Talent Program agreements,” including “any

correspondence, recordings, seals, signatures, certificates, confirmations, receipts or other materials

indicative of ‘participation’” in the Thousand Talents Plan. Def. Mem. at 13. This request is

apparently not confined to materials stemming from the investigation and prosecution of Dr. Lieber.

Instead, the defendant is seeking each and every Talent Program agreement and related materials

obtained in connection with the DOJ’s nationwide China Initiative. Even if it was possible for the

government to readily identify materials responsive to his request — by and large, it is not — the

defendant has not established that these items are material to his defense.       Contracts that other

people may have entered into with China in connection with its Thousand Talents Plan are scarcely

relevant, never mind material, to whether Dr. Lieber lied to NIH and DOD as alleged in the

indictment.

       Among other things, the defendant has been charged with lying to NIH and DOD about his

participation in China’s Thousand Talents Plan between at least 2012 and 2015. According to the

Superseding Indictment, in or about July 2012, the defendant signed a three-year contract with

Wuhan University of Technology (WUT) titled “Employment Contract of ‘One Thousand Talent’

High Level Foreign Expert.” Superseding Indictment ¶¶ 17-20. The contract required Lieber to

perform specific tasks for WUT in the United States and abroad in furtherance of WUT’s strategic

and scientific goals. Id. ¶ 18. In turn, WUT paid Lieber a month salary plus personal and other

expenses. Id. ¶ 19. Among other things, the government has produced to the defendant the contract

he entered into with WUT; Lieber’s travel records from 2012 through 2019 reflecting numerous trips

to Wuhan, China; and thousands of pages of emails between Lieber and various representatives of

WUT, many of which describe the work that Lieber performed for WUT and corresponding salary

                                                  12
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 13 of 24



payments made by WUT to Lieber. Through these documents and the testimony of witnesses, the

government intends to prove that the defendant participated in China’s Thousand Talents Plan (as

his contract with WUT required him to) and later lied about it to DOD and NIH in 2018 and 2019.

       The government does not intend to rely upon Talent Program contracts entered into by others

to support any of the allegations in this case. Indeed, the government hardly sees how such

contracts—which presumably involve different parties, different contractual obligations, and

perhaps even different Talent Programs altogether—would even be relevant to a material fact at

issue in this case. Whether or not the defendant “participated” in the Thousand Talents Plan as

alleged in the indictment is a factor of two things: the specific contract that Lieber entered into with

WUT, and the parties’ (Lieber and WUT) subsequent actions in conformance with that contract. As

to these points, the government has complied with its discovery obligations under Rule 16, the Local

Rules, and Brady and its progeny. Therefore, the defendant already has the discovery concerning

his “participation” in the Thousand Talents Plan needed to prepare his defense. Cf. United States v.

Rose, 2012 WL 1744757, at *3 (D. Mass. May 16, 2012) (denying defendant’s request for discovery

where he “already possess[ed] the necessary information to prepare” his defense).

       In United States v. Tsarnaev, the court rejected a similar attempt by defense counsel to obtain

documents based on a bare bones claim of materiality. Tsarnaev, 2013 WL 6196279, at *5 (rejecting

defendant’s “general assertions” of materiality, noting that such assertions “conflate[] relevance and

materiality”). Just like in Tsarnaev, the defendant here makes a nebulous claim of materiality in

order to gain “access to the government's information haystack,” likely believing “there are useful

evidentiary needles to be found there.” Id. The defendant does not come close, however, to

establishing that the discovery he seeks will have “a significant effect on the defense,” Bulger, 928

F. Supp. 2d at 324, or that it will “significantly alter the quantum of proof in his favor,” Maniktala,



                                                  13
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 14 of 24



934 F.2d at 28. For example, the defendant does not even attempt to explain how another Thousand

Talents Contract involving different parties, with completely different terms, entered into at a

different point in time, would say anything meaningful about the contract that Dr. Lieber signed and

whether he completed tasks for WUT in accordance with that contract. Consistent with other cases

in this district involving similarly broad discovery requests backed only by vague claims of

materiality, the Court here should deny the defendant’s request for Talent Program discovery

because it bears no meaningful relationship to this case and is not material. See Carrasquillo-Plaza,

873 F.2d at 12-13; Bulger, 928 F. Supp. 2d at 324-25; Tsarnaev, 2013 WL 6196279, at *5; United

States v. Pesaturo, 519 F. Supp. 2d 177, 192 (D. Mass. 2007) (materials concerning confidential

informant’s activities in other, unrelated cases not material to preparation of defense).

       B.      The requested “materials concerning the China Initiative,” including Talent
               Program agreements obtained through unrelated cases and investigations, are
               not in the government’s possession, custody or control.

       According to the defendant, this case is the product of the “DOJ’s China Initiative Task

Force,” an entity that he says “includes, but is not limited to, the Department of Justice, various U.S.

Attorney’s Offices,” as well as the FBI, HHS (including NIH), DOC, CBP, and the entire “U.S.

Intelligence Community.” Def. Mem. at 3. Arguing that the investigation of Lieber was conducted

by this so-called “Task Force,” the defense seeks to expand the government’s discovery obligations

under Rule 16 and Brady to each of the above-listed entities. This argument lacks merit and must

be rejected.

       In reality, although DOJ announced its “China Initiative” in November 2018, there is no such

thing as the “China Initiative Task Force.” See NOV. 2, 2018 PRESS RELEASE, available at

https://www.justice.gov/opa/speech/attorney-general-jeff-sessions-announces-new-initiative-

combat-chinese-economic-espionage. In fact, nowhere in any of the sources cited by the defendant



                                                  14
         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 15 of 24



(or in any other DOJ publication or resource, for that matter) is a China Initiative “Task Force” ever

mentioned, nor are the entities that he claims comprise this “task force” listed anywhere. As the

DOJ’s China Initiative information page makes clear, the China Initiative is merely a “strategic

priority” of the DOJ designed to “counter[] Chinese national security threats” – nothing more. See

INFORMATION ABOUT        THE   DEPARTMENT     OF JUSTICE’S    CHINA INITIATIVE     AND A   COMPILATION      OF

CHINA-RELATED PROSECUTIONS SINCE 2018, available at https://www.justice.gov/opa/information-

about-department-justice-s-china-initiative-and-compilation-china-related.                The    defendant’s

characterization of the initiative as a formal “task force” made up of discrete investigative agencies

is nothing more than an attempt to further his discovery arguments by drawing connections between

agencies where none, in fact, exist.

        It is well settled in this district that the government’s discovery obligations extend only to

the “prosecution team” – that is, those entities “formally participating in the investigation of the

charged offenses.” See, e.g., O’Brien, 2013 WL 1057929 at *4; see also Local Rule 116.8. As the

government’s responses to the defendant’s discovery letters clearly state, the investigation of Dr.

Lieber involved the formal participation of the USAO and agents from the following agencies: the

FBI, HHS OIG, DCIS, AFOSI, and IRS Criminal Investigation. As they relate to these particular

entities, the government has already complied with its discovery obligations under Rule 16, the Local

Rules, and Brady and its progeny. See Def. Mem. at Exhibits 2 and 4.4


4
  It is worth noting that the government’s discovery obligations also do not extend to the entirety of each and
every agency that participated in the investigation. Instead, the government’s obligations extend only to the
specific agents involved in the investigation. See United States v. Locascio, 6 F.3d 924, 949 (2d Cir.1993);
United States v. Meregildo, 920 F. Supp. 2d 434, 441 (S.D.N.Y. 2013) (“[T]he prosecution team does not
include federal agents, prosecutors, or parole officers who are not involved in the investigation.”). By way
of example, therefore, the government has no obligation to seek out potentially discoverable information from
every FBI special agent nationwide, but only those agents who participated in the investigation of the
defendant. To hold otherwise would be to “condemn the prosecution of criminal cases to a state of paralysis.”
Avellino, 136 F.3d at 255–56.


                                                      15
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 16 of 24



       Although the defendant attempts to cast them as participants in the government’s

investigation by claiming they are part of a fictitious China Initiative “task force,” the prosecution

team here does not include other U.S. Attorney’s Offices or any other federal agencies not involved

in the investigation of the defendant, including, but not limited to, CBP, DOC or the U.S. intelligence

community. Furthermore, although it is part of HHS, NIH also did not participate the investigation

of Lieber and is not a member of the prosecution team. 5 For starters, NIH is not an investigative

agency as such, but rather a “medical research agency” that also awards grants to third-party

researchers. See WHO WE ARE – NIH, available at https://www.nih.gov/about-nih/who-we-are. The

defendant correctly points out in his motion that, through its grant-funding arm, NIH examined

numerous grantee institutions, including Harvard University, suspected of failing to disclose foreign

collaboration and/or foreign sources of research support in grant applications and other submissions

to NIH. See NIH INVESTIGATES FOREIGN INFLUENCE              AT   U.S. GRANTEE INSTITUTIONS, NAT’L.

INSTITUTES OF HEALTH, available at https://nihrecord.nih.gov/2019/10/04/nih-investigates-foreign-

influence-us-grantee-institutions. That inquiry, however, was conducted for the purpose of ensuring

compliance with NIH’s grant funding policies and regulations, not in order to ferret out criminal

misconduct. Id.

       Despite the defendant’s baseless claims, NIH did not formally participate in the criminal

investigation of the defendant, and the government’s discovery obligations do not extend to NIH.

The court’s decision in United States v. Cadden, a healthcare fraud case, is instructive on this point.

In that case, the defense sought discovery from various regulatory agencies, including the




5
 Recall that HHS’s investigative arm, OIG, did participate in the investigation of Lieber. The government
has produced discoverable materials from OIG to the defense in compliance with its obligations under Rule
16, the Local Rules, and Brady and its progeny.


                                                   16
         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 17 of 24



Massachusetts Department of Public Health (“DPH”). See Cadden, 2015 WL 13683814, at *4.

Although the U.S. Attorney’s Office had admittedly consulted with DPH in its healthcare fraud

investigation of the defendants, the court nonetheless rejected the defense’s claim that DPH was part

of the prosecution team. Id. According to the court, “[a]lthough there appears to have been some

cooperation between the federal government and DPH, there is no evidence that the Indictment

resulted from a specific cooperative effort between federal prosecutors and the DPH.” Id. (noting

that DPH's own investigation of the defendants was focused on “appropriate regulatory sanctions

under administrative law”). Thus, the court found that information maintained by the DPH was

“beyond the possession, custody or control of the government.” Id.

         The same is true of the U.S. Attorney’s Office and NIH in this case. Although the NIH was,

indeed, cooperative with the government’s investigation, there was no formal cooperative effort

between the two entities, nor did NIH perform any investigative functions on the government’s

behalf. Furthermore, NIH’s inquiry concerning foreign influence in the grant funding process was

not a criminal investigation, but a regulatory one. Cf. Cadden, 2015 WL 13683814 at *4 (noting

that an administrative agency’s parallel regulatory investigation did not make the agency part of the

prosecution team). Therefore, except as to specific information requested and received by the

government from NIH (which the government has already produced to the defense), information

maintained by NIH responsive to the defendant’s requests is not in the government’s possession,

custody or control.

   II.      The Defendant Has Not Demonstrated a Particularized Need for Disclosure of
            Grand Jury Minutes.

         When stripped of its hyperbole and allusions to fiction, defendant’s argument for inspection

of the grand jury minutes stands on nothing more than a hopeful (and baseless) guess that something

improper might have occurred in the grand jury. To obscure this truth, defendant conflates (and at

                                                  17
         Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 18 of 24



times misquotes) three very different types of statements made by government officials. First are

general statements describing the concerns animating, and the goals for, the Department of Justice’s

China Initiative. These statements focus on China’s — not the defendant’s — intent and actions,

and the potential ramifications thereof on U.S. national security. Second are statements about

charges brought by the USAO against two Chinese nationals, which were announced publically on

the day of the defendant’s arrest in a press release and press conference that also mentioned Lieber.

And third are statements about the defendant’s conduct and this case specifically. Because the

defendant cannot credibly contend that the government has inaccurately described the charges

against him or the underlying facts supporting those charges, he resorts to a logical fallacy. He

argues that because the government considers the defendant’s case to fall under the China Initiative’s

broad umbrella, which aims to combat threats to the United States from China in many realms and

by many means, the government must have misled the grand jury into believing the defendant

engaged in espionage or another similar offense. But no such conclusion can be drawn from the

facts.

         The defendant’s brief cites a litany of statements by government officials, to include the U.S.

Attorney Lelling. Conveniently, but not surprisingly, the defendant fails to acknowledge the

government statements making clear that his case involved (only) false statements to government

investigators, and that the defendant is not believed to be a spy. 6 For example, the press release

announcing the defendant’s arrest stated, in its second sentence, that he was charged only with




6
  At the time of his arrest, the defendant was charged by criminal complaint with making false statement in
violation of 18 U.S.C. § 1001. As the Court is aware, the defendant has since also been charged with tax and
financial reporting crimes, none of which implicate espionage or similar types of offenses.


                                                    18
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 19 of 24



“making a materially false, fictitious, and fraudulent statements.” 7 The release goes on to describe

with more specificity the nature of the false statements he made, but nowhere does it suggest that

the defendant engaged in espionage, theft of trade secrets, or other similar crimes. In addition, the

Science Magazine article the defendant cites, which was based on an interview with Lelling,

provides in unambiguous terms—also in its second sentence—that the government does not think

“for 1 minute that Lieber is a spy.” 8 And in the Boston Herald interview defendant cites, Lelling

made clear that the take-away from the defendant’s case for other researchers and professors is “it’s

all about disclosure. Don’t lie when asked if you have ties to a foreign government when you’re

doing research.” 9 None of these statements appear in the defendant’s brief.

       Instead, to raise the baseless specter of government misconduct, the defendant cites

statements about the government’s concerns and enforcement priorities regarding China generally,

and about the two other cases the government announced alongside the defendant’s. But when read

in their proper context, these statements in no way suggest the defendant committed crimes with

which he is not charged. For example, the statements describing the China Initiative make clear that

the purpose of the initiative is to “counter[] Chinese national security threats.” 10 Consistent with


7
  DOJ Press Release, Harvard University Professor and Two Chinese Nationals Charged in Three Separate
China Related Cases (Jan. 28, 2020), available at https://www.justice.gov/opa/pr/harvard-university-
professor-and-two-chinesenationals-charged-three-separate-china-related (hereinafter “DOJ Press Release”)
(cited in Def. Mem. at 18).
8
  Jeffrey Mervis, U.S. prosecutor leading China probe explains effort that led to charges against Harvard
chemist, ScienceMag (Feb. 3, 2020), available at https://www.sciencemag.org/news/2020/02/us-prosecutor-
leading-china-probeexplains-effort-led-charges-against-harvard-chemist (hereinafter “Science Magazine
Interview”) (cited in Def. Mem. at 7).
9
 Andriana Cohen, Andrew Lelling tackles Chinese espionage, safe injection sites, Boston Herald (Mar. 8,
2020), available at https://www.bostonherald.com/2020/03/08/adriana-cohen-lelling-tackles-chinese-
espionage-safe-injection-sites/ (hereinafter “Herald Interview”) (cited in Def. Mem. at 9).
10
  See Information About the Department of Justice’s China Initiative and a Compilation of China-Related
Prosecutions Since 2018, Dept. of Justice (Sept. 21, 2020), available a thttps://www.justice.gov/
                                                   19
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 20 of 24



this purpose, many of the statements the defendant cites in his brief discuss the China threat generally

— not Lieber specifically — including the statements that “China has launched a nationwide effort

to pilfer U.S. technology and know-how” and “[t]he Justice Department and the FBI have been

warning about Chinese espionage, Chinese efforts to steal U.S. technology, for at least 15 years.”

Def.’s Mem. at 8 (emphasis added).

       What’s more, the defendant misquotes one such general statement about China in an apparent

effort to recast it as something it is not. The defendant purports to quote the Assistant Attorney

General for National Security, John Demers, as saying “‘the charges against [Professor] Lieber

concern “China’s [sic] efforts to steal intellectual property and research from our nation’s

universities.’” Def. Mem. at 9.     In fact, as the article makes clear, Demers actually said that the

charges against Lieber “‘illustrate the serious and persistent threat of China’s efforts to steal

intellectual property and research… (emphasis added).’” 11 By replacing the word “illustrate” with

the word “concern” (and also omitting several other words), the defendant inaccurately made it

appear as though Demers accused Lieber of stealing or engaging in espionage.

       Similarly, the defendant quotes at length statements that clearly relate, in whole or in part, to

the two other cases, United States v. Zheng and United States v. Ye, announced the same day as the

defendant’s. Unlike the defendant’s case, those two cases involved allegations, respectively, that (i)

a Chinese national and military officer (Ye) acted as an undisclosed agent of a foreign government

while compiling information about scientists with expertise in robotics and computer science, and



opa/information-about-department-justice-s-china-initiative-andcompilation-china-related      (hereinafter
“China Initiative Background Information”) (cited by defendant at Mem. at 3); DOJ Press Release.
11
  Bill Chappell, Acclaimed Harvard Scientist Is Arrested, Accused of Lying about Ties to China (Jan. 28,
2020), available at https://www.npr.org/2020/01/28/800442646/acclaimed-harvard-scientist-is-arrested-
accused-of-lying-aboutties-to-china.


                                                   20
           Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 21 of 24



(ii) a Chinese national (Zheng) stole and attempted to smuggle vials of biological research from the

United States to China. 12 The defendant fails to acknowledge the relevance of these two cases when

quoting the U.S. Attorney’s statement that “[c]hemistry, nano technology, polymer studies, robotics,

computer science, biomedical research — this is not an accident or a coincidence…. This is a small

sample of China’s ongoing campaign to syphon off American technology and know-how for Chinese

gain” (emphasis added). 13 Nor does the defendant acknowledge that the block quote he cites from

a Boston Herald interview similarly relates to these two other cases: “People now are more aware

that there’s a real threat from Chinese nationals whether they are intelligence officers or just private

citizens coming to the U.S. collecting U.S. technology or stealing U.S. trade secrets and taking it

back to China.” 14

          The epitome of defendant’s conflation of different statements is his claim that Lelling

“repeated during a press conference that the case concerned ‘Chinese economic espionage and theft’

and that Professor Lieber was ‘coopt[ed]’ for a ‘campaign to syphon off American technology and

know-how for Chinese gain.’” Def. Mem. at 18. But the defendant fails to cite any specific source

for this supposed quote, instead referring to an earlier section of his brief (which also provides no

support for this particular quote). Id. In fact, no source cited by the defendant suggests that Lelling

stated that the defendant was “coopted” by China. In the sources the defendant cites in his brief,




12
     See DOJ Press Release.
13
  Jackson Cote, ‘Chinese economic espionage and theft is a real,’ U.S. Attorney Andrew Lelling says after
arrest of Harvard professor for undisclosed ties to China, MassLive (Jan. 28, 2020), available at
https://www.masslive.com/boston/2020/01/chinese-economic-espionage-and-theft-is-a-real-us-attorney-
andrewlelling-says-after-arrest-of-harvard-professor-for-undisclosed-ties-to-china.html
(hereinafter “MassLive Article”) (cited by defendant at Mem. at 7).
14
     Herald Interview (cited by defendant at Mem. at 8).


                                                      21
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 22 of 24



that verb appears only in (i) general information outlining the Attorney General’s goals for the China

Initiative, (ii) statements by the A.A.G. made two months before the defendant’s arrest about other

cases prosecuted by the Department of Justice, and (iii) an interview the U.S. Attorney gave days

after the press conference, in which he noted generally that investigators “develop a radar for when

person or entity A is attempting to coopt or corrupt person or entity B” (emphasis added). 15 Simply

put, defendant was never described as having been “coopted” or engaging in espionage.

       Defendant’s straw-grasping is further exemplified by his reference to the fact that the FBI

agent who swore to the complaint is assigned to a counterintelligence squad and has responsibilities

that “include investigations of federal criminal laws relating to espionage and theft of trade secrets.”

Defendant’s suggestion that this fact is somehow material would turn the presumption of regularity

on its head. By the defendant’s logic, grand jury minutes must also be disclosed in every felon-in-

possession case in which an agent assigned to a violent crime task force testifies. Baseless

speculation of this nature cannot justify piercing grand jury secrecy. Similarly wanting—and

illustrative of the merits of his motion—is defendant’s suggestion that something improper might

have occurred because the defendant’s case is taking place against the backdrop of a pandemic that

is believed to have originated in Wuhan, China, the same city in which WUT is located. The

defendant fails to explain how this coincidence is noteworthy, instead asserting only that the “timing

… raises concerns.” Def. Mem. at 19, n.15.

       In the end, the only statements the defendant can point to about his case specifically are

statements accurately describing the allegations against him and statements describing why the



15
  China Initiative Background Information; Remarks, Assistant Attorney General for National Security John
C. Demers Delivers Remarks Regarding Economic Espionage by the People’s Republic of China (Nov. 1,
2018), available at https://www.justice.gov/opa/speech/assistant-attorney-general-national-security-john-c-
demers-delivers-remarksregarding (cited by defendant at Mem. at 5, n.3); Science Magazine Interview.


                                                    22
           Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 23 of 24



government believed the facts of his case warranted investigation and prosecution. 16           Such

statements offer nothing to support the defendant’s meritless suggestion that the government might

have misled the grand jury about the nature of the defendant’s conduct. Defendant’s unartful

mashing together of disparate statements, largely taken out of context, cannot overcome the

conclusion that his argument is nothing more than hopeful speculation. It is unsurprising, then, that

the defendant cites no cases in which comments to the media about investigative priorities have

established a particularized need to inspect grand jury minutes. Defendant’s speculation that

misconduct might have occurred fails to establish a particularized need for disclosure of the grand

jury minutes, and his motion requesting such disclosure must be denied. See, e.g., Matos-Luchi, 529

F. Supp. 2d at 295–96 (denying motion to inspect grand jury minutes predicated on speculation that

the grand jury was deliberately misled based statements the defendant deemed untrustworthy).

          Finally, the defendant’s request for in camera review of the minutes must also be denied.

See United States v. Brown, No. 95 CR. 168 (AGS), 1995 WL 387698, at *7 (S.D.N.Y. June 30,

1995) (“[I]t is well-established … that a defendant’s mere speculation as to what occurred in front

of the grand jury does not warrant inspection of the minutes, either by disclosure to defense counsel

… or through in camera inspection by the Court.”) (citing cases). Defendant’s speculation that the

grand jury might have been misled differs materially from the cases he cites in support his request

for in camera review. In both United States v. Bravo-Fernandez, 239 F. Supp. 3d 411 (D.P.R. 2017),

and United States v. Twersky, No. S2 92 CR. 1082 (SWK), 1994 WL 319367 (S.D.N.Y. June 29,

1994), the courts ordered in camera review after changes in the law that were announced post-

indictment raised the possibility that the grand jury had been instructed inaccurately. And in United




16
     See Science Magazine Interview.


                                                 23
        Case 1:20-cr-10111-RWZ Document 66 Filed 10/14/20 Page 24 of 24



States v. Lehr, 562 F. Supp. 366 (E.D. Pa 1983) and United States v. Ostrer, 481 F. Supp. 407

(S.D.N.Y. 1979), specific facts about what transpired in the grand jury were provided in support of

arguments that misconduct might have occurred. No changes in the law have occurred here, nor has

the defendant provided specific facts raising questions about the propriety of the government’s

conduct before the grand jury. In these circumstances, where all that the defendant offers is

speculation, his motion must be denied.



                                          CONCLUSION

       For the reasons set forth above, the government respectfully asks the Court to deny the

defendant’s motion to compel production of materials concerning DOJ’s “China Initiative” and the

“Thousand Talents Program,” and to inspect Grand Jury minutes.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                            By:      /s/ Jason A. Casey
                                                     Jason A. Casey
                                                     James R. Drabick
                                                     Assistant U.S. Attorneys




                                  CERTIFICATE OF SERVICE

      I hereby certify that this document was filed on October 14, 2020, through the ECF system,
which will provide electronic notice to counsel as identified on the notice of Electronic Filing.

                                                     /s/ Jason A. Casey
                                                     Jason A. Casey
                                                     Assistant U.S. Attorney




                                                24
